JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders denying appellant’s motions to vacate be affirmed. The district court did not abuse its discretion, see Murray v. District of Columbia, 52 F.3d 353, 354 (D.C.Cir.1995), in denying appellant’s motions to vacate judgment filed pursuant to Fed.R.Civ.P. 60(b), on the ground that appellant’s claims concerning his counsel do not meet that Rule’s requirements.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.